Citation Nr: 0902744	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-37 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
February 1969, during the Vietnam Era.  He was awarded a 
Vietnam Service Medal, a Republic of Vietnam Campaign Medal, 
a Navy Unit Commendation, and a CNO Meritorious Unit 
Commendation, for his service in Vietnam.  His military 
occupational specialty was an aviation machinist's mate.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO), which denied service connection for 
PTSD.  The veteran disagreed with this decision and 
subsequently perfected an appeal. 

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.     


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of PTSD, and a current 
diagnosis of PTSD is not objectively demonstrated.

2.  The veteran did not engage in combat with the enemy while 
on active duty, and his claimed in-service stressors are not 
corroborated by supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by March 2005 and July 
2006 letters.  These letters fully addressed all three notice 
elements; informed the veteran of what evidence was required 
to substantiate his service connection claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In March 2006, January 2008, and December 2008 notice 
letters, the RO also advised the veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains service medical records, VA medical records, private 
treatment records, and statements of the veteran and his 
representative.  The veteran was provided and underwent a VA 
medical examination regarding his claimed PTSD disability.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Merits of the Claim

The veteran is seeking service connection for PTSD in 
connection with stressors experienced during his service in 
Vietnam.

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  If a condition noted during service 
is determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b).  Service connection my also be granted for any 
disease diagnosed after discharge when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
  
A service connection claim must be accompanied by evidence 
which establishes that the appellant currently has the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Section 3.304(f) also provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See also 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).

A PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorders must conform to the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  In this regard, the 
Board notes that the Court of Appeals for Veterans Claims 
(Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV in the May 1994 first 
printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g. 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-41 (1997).

Here, the veteran claimed that while stationed aboard the USS 
Hancock he witnessed an acquaintance named Tom get struck by 
a missile and did not return.  See VA Form 21-0781, 
"Statement in Support of Claim for Service Connection for 
PTSD," received August 2006.  He also reported hearing a 
recording of a pilot, Lt. R. W. Dodge, who was evading armed 
enemy soldiers, and eventually destroyed his radio prior to 
capture.  The veteran indicated that these events occurred in 
1967.  He also claimed witnessing planes crashing, numerous 
serious injuries, and a man sucked into an engine intake.  
See Veteran Statement, received February 2006.  The veteran 
did not offer the names of the men injured in the plane 
crashes or the engine intake, and failed to offer the last 
name of his acquaintance Tom.  VA was able to confirm that 
Commander R.W. Dodge was shot down over North Vietnam and 
died while captured/interned in May 1967.  See September 2006 
Department of Veterans Affairs Memorandum; U.S. National 
Archives & Records Administration Records, dated September 
2006.    

Initially, the Board notes that the veteran's service medical 
records are negative for any complaints, diagnoses, or 
treatment of PTSD.  There is no reference to any psychiatric 
complaints.

Post-service, the veteran was treated by a private clinical 
psychologist A.H.M., Ph. D., in Visalia, California, from 
January 2004 to January 2005, for complaints of general 
unhappiness, loss of interest in previously enjoyable 
activities, and angry outbursts.  In an April 2004 Intake 
Examination Report, the veteran reported that while on active 
service, he witnessed planes crashing resulting in death, 
numerous serious injuries, a man sucked into an engine 
intake, and pilots shot down.  The veteran did not discuss 
any specific in-service stressors, including the death of 
Commander Dodge.  He reported being married five times, and 
the first four ending in divorce with the fifth and current 
marriage lasting over 25 years.  He has custody of his two 
children from his first marriage.  He reports numerous odd 
jobs after discharge from service and his current job with 
tree services lasting over 30 years.  The veteran stated that 
he was generally unhappy with his life and socially isolated 
with few friends.  The examiner noted no medical treatment in 
the military and no prior psychiatric contacts.  The examiner 
indicated that the veteran continues to experience distress 
from exposure to reminders of Vietnam related events that he 
reacted to with intense fear and helplessness, and has 
persistent thoughts and images of situations in Vietnam.  A 
Beck Depression Inventory (BDI) and Mississippi test were 
administered.  The clinical impression was PTSD and a Global 
Assessment of Functioning (GAF) score of 60.  The examiner 
noted that the veteran claimed that the distress he 
experiences has been since his duty in Vietnam.  See April 
2004 Intake Examination Report.  

The veteran underwent a compensation and pension examination 
by psychologist H.J.V., Ph. D., in Fresno, California, on 
January 2008.  The veteran reported that symptoms of 
reoccurring dreams, intrusive thoughts and distressing 
memories, numbing, avoidance, isolation, sleep problems, 
memory problems, concentration problems, hyperaltertedness, 
irritability, and low mood.  See January 2008 PTSD 
Examination Report.  He recounted a history of his claimed 
stressor as hearing radio contact of Lt. Dodge when his plane 
was shot down in Vietnam, and the veteran's resulting 
feelings of guilt and responsibility for the loss of Lt. 
Dodge.  The veteran stated he was "pretty depressed" 
afterwards although he did not have a lot of time to dwell on 
the issue since he worked 16-hour shifts and was tired 
afterwards.  After reviewing the veteran's claims file and 
conducting a mental status examination, the examiner 
indicated that "based on the DSM-IV diagnostic criteria for 
PTSD, the veteran does not present with the cluster symptoms 
of PTSD."  No diagnosis was assessed, and the veteran's GAF 
score was 75.  The examiner indicated that the veteran was 
exposed to normal and expected stress while serving on active 
duty in Vietnam.  The examiner noted that the event described 
does not qualify as a stressor under the DSM-IV criteria.  
The examiner noted the standard of trauma under the DSM-IV 
criteria as a subjective standard (e.g. whether a person's 
exposure to a traumatic event and response involve intense 
fear, helplessness, or horror).  See Cohen, 10 Vet. App. at 
40-41.  The examiner noted that the veteran felt intense fear 
and anxiety and became socially withdrawn after the loss of 
Lt. Dodge.  The examiner indicated that the veteran does not 
describe experiencing the full spectrum and essential 
symptoms of PTSD immediately following the event or during 
the years following, and although the event did have a 
negative effect on the veteran, it is not enough to warrant 
an Axis I DSM-IV diagnosis of psychological disorder.  The 
examiner also noted that the veteran has recurring dreams, 
but he is unable to describe details or specify whether these 
dreams are about his claimed trauma.  

The January 2008 examiner noted that although the veteran was 
divorced four times, his current marriage has lasted more 
than 25 years, "which is an indication that he did 
eventually improve in intimate relationships."  The examiner 
also noted that the veteran has worked at the same job for 
over 30 years and engages in several hobbies including 
fishing, motorcycling , and target shooting.  The examiner 
indicated that the veteran does not currently present with 
evidence of a thought, mood, or anxiety disorder.      

The record contains both a diagnosis of PTSD and a negative 
diagnosis of PTSD.  On review, the Board gives greater 
probative weight to the January 2008 medical opinion, as 
opposed to the April 2004 medical opinion, for the following 
reasons. 

The January 2008 examiner had the benefit of a review of the 
claims folder, including the veteran's service medial records 
and statements regarding his claimed stressor.  Review of the 
claims file alone does not automatically render the 
examiner's opinion competent or persuasive.  See Nieves-
Rodriguez v. Peake, WL No. 06-3012 (U.S. Vet. App. Dec. 1, 
2008).  However, in this case, review of the claims file 
would reveal evidence that weighed against the veteran's 
claim.  As noted, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of PTSD.  
Further, the veteran did not discuss with specificity any of 
his claimed stressors, specifically hearing the radio 
communication of Commander Dodge.  There is no indication, on 
the other hand, that the April 2004 psychologist reviewed the 
entire claims folder, including the veteran's service medical 
records and statements regarding the veteran's claimed 
stressor, which included evidence weighing against the 
veteran's claim that his PTSD is related to his service; 
therefore his opinion is considered less informed.  The April 
2004 psychologist merely relied on the veteran's statements 
that he witnessed plane crashes resulting in death, numerous 
serious injuries, a man sucked into an engine intake, and 
pilots shot down, to diagnoses PTSD. 

Further, the April 2004 psychologist gives no basis for his 
opinion nor a statement of the evidence he relied on in 
making his diagnosis.  See April 2004 Intake Examination 
Report.  In fact, the April 2004 psychologist merely relies 
on the unsubstantiated statements of the veteran regarding 
his exposure to stressors while in Vietnam.  The Court of 
Appeals for Veterans Claims has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value. See, e.g., Reonal v. Brown, 
5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

Thus, based on the foregoing, the weight of the evidence is 
against the finding of a PTSD diagnosis.  Congress 
specifically limits entitlement for service connected disease 
or injury to cases where incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  See 
Brammer, 3 Vet. App. at 225.  Thus, in this case, without 
evidence of a current clinical diagnosis, direct service 
connection for PTSD must be denied.

Even if the medical evidence weighed in the veteran's favor 
and a current clinical diagnosis was demonstrated, the 
veteran's claim for service connection for PTSD would still 
fail.  In light a current clinical diagnosis of PTSD, the 
crucial and dispositive element in this case would involve 
the veteran's claimed in-service stressors.  A finding that 
the veteran engaged in combat with the enemy during active 
service (see 38 U.S.C.A. § 1154(b)), or independent evidence 
which confirms the veteran's account of in-service stressors 
is necessary to establish service connection for PTSD.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f). 

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  

In this case, the veteran's DD-214 indicates that he served 
as an aviation machinist's mate with Fighter Squadron Fifty-
one.  His service personnel records indicate that he was 
stationed aboard the USS Hancock in Vietnam.  The veteran was 
awarded the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal, a Navy Unit Commendation, and a CNO 
Meritorious Unit Commendation, for his service in Vietnam.  
However, neither the veteran's military occupational 
specialty nor the medals he received while in service 
conclusively indicate combat.  In fact, the veteran indicated 
that he "did not fly aircraft" but was "responsible for 
the daily upkeep and preparation of the aircraft for 
flight."  See VA Form 21-4138, "Statement in Support of 
Claim," received October 2006.  Therefore, the Board finds 
that the veteran did not engage in combat with the enemy.    

Because the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  However, the Court has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  His lay testimony 
is insufficient, standing alone, to establish service 
connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 
Vet. App. at 395).

As noted, even if the evidence of record indicates a current 
diagnosis of PTSD, the primary issue in this case is whether 
the veteran's reported in-service stressors can be 
corroborated.  This matter is an adjudicatory question 
involving both consideration of the facts as presented, as 
well as the credibility of the evidence contained in the 
claims folder.

On review, the Board finds that the veteran's claimed 
stressors have not been corroborated.  As noted, although VA 
was able to confirm that Commander R.W. Dodge was shot down 
over North Vietnam and died while captured/interned in May 
1967 (see September 2006 Department of Veterans Affairs 
Memorandum; U.S. National Archives & Records Administration 
Records, dated September 2006), there is no way to confirm 
that the veteran heard the final radio communication of 
Commander Dodge.  The veteran also never provided specific 
information on his other claimed in-service stressors, and 
these stressor statements cannot be verified.

Therefore, the Board concludes that the veteran's assertions 
alone are of insufficient probative value to meet the second 
element required to establish service connection for PTSD, 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  In view of the foregoing, the 
Board concludes that even if a diagnosis of PTSD was rendered 
by a medical professional, the preponderance of the evidence 
is against this claim on the basis that verification of the 
alleged stressors has not been satisfied, for the reasons 
detailed above.

Available evidence of record (including service medical, 
service personnel records, and records from the U.S. National 
Archives & Records Administration) does not support any of 
the veteran's purported in-service stressors.  As such, the 
Board concludes that the veteran's claimed stressors are 
unverified and unverifiable.
    
In analyzing the claim, the Board also notes that it has 
considered the veteran's lay assertions that he has PTSD 
related to his military service.  However, as a layman he is 
not competent to give medical opinions on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  

The veteran is competent to comment on what he experienced 
while in the military.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
However, without objective evidence corroborating his claimed 
in-service non-combat stressors, the Board must find the 
veteran's testimony concerning their occurrence not credible.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  The weight 
of the evidence is against a diagnosis of PTSD.  Further, 
there is no evidence of record corroborating that any claimed 
in-service stressors actually occurred, and there are no 
specific details of record indicating that any stressors 
could be verified by competent evidence.  The claimed 
stressors lack specificity, and therefore, cannot be further 
developed.  Accordingly, service connection for PTSD is not 
warranted.

Given the absence of a corroborated stressor, consideration 
of the third requirement for a grant of service connection 
for PTSD (concerning the existence of medical evidence of a 
link between current symptomatology and claimed in-service 
stressor) 
is not necessary.  38 C.F.R. § 3.304(f); see also Reonal, 5 
Vet. App. 458 (where the Court stipulated that a medical 
opinion based on an inaccurate factual premise is not 
probative).    

The preponderance of the evidence is against a finding that 
the veteran has a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125.  Accordingly, there is no evidence of a 
diagnosis of PTSD that is related to the veteran's claimed 
non-combat stressors.  The claim must, therefore, be denied.  


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


